In the Supreme Court of Georgia


                                     Decided:     November 2, 2015


        S16Y0039. IN THE MATTER OF MICHAEL L. TERRELL.

      PER CURIAM.

      This disciplinary matter is before the Court pursuant to a petition for

voluntary surrender of license filed by Respondent Michael L. Terrell (State Bar

No. 143179) pursuant to Bar Rule 4-227 (b) before the issuance of a formal

complaint. In his petition, Terrell admits that he agreed to represent a client in

a personal injury case; that he received a $100,000 check in February 2013 from

an insurance company in settlement of the client’s claims; that the check was

made payable to the client and The Terrell Law Firm; that he deposited the

check into his attorney trust account; and that he failed to render a full

accounting to his client regarding the funds despite her request that he do so.

Terrell also admits that he was properly served with a Notice of Investigation

with regard to this matter; that he failed to respond thereto; that he was

suspended on an interim basis on June 30, 2015, as a result of that failure; and

that he remains suspended to date. Terrell admits that he has violated Rule 1.15
(I) (c) and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102

(d), and requests that, as appropriate discipline, this Court accept a voluntary

surrender of his license to practice law, which he recognizes is tantamount to

disbarment. The Bar has responded, asserting its belief that it is in the best

interests of the Bar and the public for the Supreme Court to accept Terrell’s

petition.

      We have reviewed the record and agree to accept Terrell’s petition for the

voluntary surrender of his license. Accordingly, the name of Michael L. Terrell

hereby is removed from the rolls of persons entitled to practice law in the State

of Georgia. Terrell is reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2